Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazek (US 3,027,201).  Blazek discloses a “gas turbine engine assembly” comprising: a first component (14) defining a first passage (10); a second component (15) defining a second passage (19a); the second component extends part way into the first component (see Fig. 2); a retention locking plug including a pin (20) in the first and second passages; a tack (21) having outer side with a point (21a) and an opposite inner side (25a); a stopper (23) located in an axial stopper receiving passage (24) in a first end of the pin wherein the stopper extends axially into the stopper receiving passage to engage the inner side of the tack to urge it radially outwardly from the pin into engagement with the second component (column 2, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blazek as applied to claims 1 and 3-4 above, and further in view of Daniels (US 9,464,461).  Blazek does not disclose the inner side of the tack as a planer angled surface.  Daniels disclose a similar tack (7) but with a planer angled inner surface (212).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the inner surface of the tack disclosed in Blazek with a planer surface as disclosed in Daniels because the tack in both Blazek and Daniels are similar in both purpose and operation thus replacing one inner surface for another would yield the same predictable results.

Allowable Subject Matter
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Dennison (US 3,877,762), Czachor (US 5,292,227), McGregor (US 2,968,467) and McDonagh (US 10,408,089) as sited to show a disk and struts within a jet turbine.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677